UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7034


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MICHAEL ALONZA RUFUS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (3:02-cr-00550-MJP-1)


Submitted:   February 25, 2011                Decided:   March 16, 2011


Before WILKINSON and    NIEMEYER,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Alonza Rufus, Appellant Pro Se.        William Kenneth
Witherspoon, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Michael   Alonza   Rufus       appeals   the   district   court’s

order denying his post-judgment motion.            We have reviewed the

record and find no reversible error.         Accordingly, we affirm the

district court’s order.      See United States v. Rufus, No. 3:02-

cr-00550-MJP-1 (D.S.C. July 15, 2010).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                     2